Exhibit 10.3

 

 

BUILD-A-BEAR WORKSHOP, INC.

Description of Build-A-Bear Workshop, Inc.

Long-Term Performance-Based Cash Incentive Program for Chiefs

 

The purpose of the Build-A-Bear Workshop, Inc. (the “Company”) Long-Term
Performance-Based Cash Incentive Program for Chiefs (the “Program”) is to
attract and retain highly qualified executive officers, motivate these executive
officers to materially contribute to the Company’s business success, and align
the interests of the Company’s executive officers and stockholders by rewarding
the executive officers for performance based on achievement of long-term targets
established by the Compensation and Development of the Company’s Board of
Directors (the “Committee”). The Program has been adopted under the Company’s
2017 Omnibus Incentive Plan (the “2017 Plan”).

 

The Committee in its discretion determines which Chiefs of the Company are
eligible to participate in the Program. The cash award, if any, to be earned by
each Chief will be calculated by multiplying the applicable Target Payout Amount
for the respective Chief by the average of the applicable Percentage of Target
Payout Amount Earned for each of the three consecutive fiscal years beginning
with the fiscal year in which applicable award is made.

 

The Percentage of Target Payout Amount Earned is set based on the achievement of
one or more performance objectives as follows: (i) a threshold achievement of
25% of the performance objective; (ii) a target achievement of 100% of the
performance objective; and (iii) a maximum achievement of 200% of the
performance objective (the “Achievement Levels”). The applicable performance
objectives will be established by the Committee within the first ninety (90)
days of the fiscal year in which the applicable award is made and will be based
on one or more categories of performance measures set forth in Section 9 of the
2017 Plan. The applicable performance objectives for years following the year in
which the award is made will be based on growth rates over actual results for
the prior year with such growth rates established within the first ninety (90)
days of the fiscal year in which the applicable award is made. The calculation
of awards earned will be interpolated to reflect performance results which fall
within any of the Achievement Levels, in the sole discretion of the Committee.

 

In the event of a financial restatement impacting the applicable performance
objective after an earned award has been paid, the Company shall recover from
the recipient of such earned award the applicable amount of the earned award
which should not have been paid, based on the restatement of the performance
objective, plus interest at the rate determined by the Committee, from the time
Company made such earned award payment to the recipient until its recovery
thereof. The recovery of any earned award paid pursuant to the Program shall be
made in accordance with the terms of any incentive compensation recoupment or
recovery policy adopted in the future by the Company pursuant to Rule 10D-1 of
the Securities Exchange Act of 1934, as amended, and applicable rules and
regulations of the New York Stock Exchange, or any national securities exchange
on which the Company’s common stock is then-listed, to the extent that such
policy would apply to such cash payments.

 